DETAILED ACTION
Claims 1-7 and 9-12 are pending.  Claims 8 and 13 are cancelled.
The objections to the drawings and claims are withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, filed 1/10/22, have been fully considered but are not persuasive, except regarding the prior rejection under 35 U.S.C. § 112(b).
Applicant’s arguments with regard to the rejection of claims 1 and 9 under 35 U.S.C. § 103 (pages 7-8) are moot in view of the newly cited reference Zornio.  See the detailed rejection of claims 1 and 9 below.
Applicant’s argument regarding the dependent claims (page 8) is moot in view of the continued rejection of the independent claims.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘a controller’ are interpreted under 35 U.S.C. 112(f) as incorporating computing devices with processing devices, etc., in accordance with [0031] of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 9-12 is/ are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. U.S. Patent Publication No. 20190056719  (hereinafter Ong) in view of Nixon et al. U.S. Patent Publication No. 20180321662 (hereinafter Nixon) and further in view of Zornio et al. U.S. Patent Publication No. 20120078391 (hereinafter Zornio).
Regarding claim 1, Ong teaches a system comprising a group of controllers configured into a controller hive [0014, Fig. 1 — a block diagram of an exemplary process control 
a plurality of input/output (I/O) modules, wherein each of the plurality of I/O modules includes one or more channels connected in a topology to at least one individual controller from the group of controllers [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…., controllers 150a-n within a controller farm 160 (hive); 0016-0018, Fig. 1 — controllers 150a-n within a controller farm 160, distributed controllers 11, input/output (I/O) cards 26 and 28, wired field devices 15-22, wireless gateways 35… a processor within a controller 150a-n of the controller farm 160 may be selected to implement or oversee one or more process control routines (stored in a memory), which may include control loops. The selected processor may communicate with the field devices 15-22 (via input/output (I/O) cards 26 and 28) and 40-46 (via wireless gateways 35) and with other nodes that are communicatively connected to the backbone 105; 0033 — an electronic marshaling block or apparatus such as a CHARM carrier that supports one or more CHARM I/O cards and individually configurable channels (CHARMs). In some embodiments, the blades 150a-n wirelessly communicate with the CHARM I/O cards via the network backbone 105, wireless gateway 35, or any other suitable communication network.  A CHARM I/O card then communicates with a CHARM that is communicatively connected (e.g., in a wired or wireless manner) to a field device 15-22, 40-46 (a topology)];
a plurality of connections between the group of controllers and the one or more channels of the plurality of I/O modules [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…., controllers 150a-n within a controller farm 160 (hive); 0033 — an electronic marshaling block or apparatus such as a CHARM carrier that 
a first controller from the group of controllers connected to an I/O module of the plurality of I/O modules [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…., controllers 150a-n (first, second, etc. controllers) within a controller farm 160 (hive); 0033 — an electronic marshaling block or apparatus such as a CHARM carrier that supports one or more CHARM I/O cards and individually configurable channels (CHARMs). In some embodiments, the blades 150a-n wirelessly communicate with the CHARM I/O cards via the network backbone 105, wireless gateway 35, or any other suitable communication network];
an engineering tool connected to the group of controller and arranged to send control strategies to the controller hive [0034 —  the control manager 152 (engineering tool) assigns control modules to the controllers 150a-n; 0039 —a control manager 152 that assigns control modules, redundancy modules, big data modules, and any other suitable operations to the controllers 150a-n. In some embodiments, the control manager 152 is implemented in hardware and is one of the blades within the blade servers; 0041 — control manager 152 may be physical machines (e.g., hardware).; 0019 — a user may interact with the UI device 112 to implement a control strategy at the controller farm 160; 0044 — a configuration engineer generates a control module via a configuration application, the configuration engineer may also assign a priority level for the control module; 0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, 202 (within control manager 152/engineering tool) receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)];
wherein the controller hive is configured to receive the control strategies [0018-0019 — a user may interact with the UI device 112 to implement a control strategy at the controller farm 160 or the distributed controller 11 using what are commonly referred to as function blocks, wherein each function block is an object or other part (e.g., a subroutine) of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process control system 100; 0041 — Each of the controllers 1-N (ref. nos. 150a-n) includes a processor 210a-n, such as a multi-core processor or another type of parallel processor and a memory 212a-n... Each of the memories 212a-n may 152 (engineering tool) assigns control modules to the controllers 150a-n; 0041-0050, Fig. 2 — the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics] based upon predetermined rules using one or more factors [0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 (within control manager 152/engineering tool) receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)] to an individual controller within the controller hive that is a best fit for a particular control strategy [0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)] and 
wherein each controller communicates to the plurality I/O modules [0016-0018, Fig. 1 — controllers 150a-n within a controller farm 160, distributed controllers 11, input/output (I/O) 26 and 28, wired field devices 15-22, wireless gateways 35… a processor within a controller 150a-n of the controller farm 160 may be selected to implement or oversee one or more process control routines (stored in a memory), which may include control loops. The selected processor may communicate with the field devices 15-22 (via input/output (I/O) cards 26 and 28) and 40-46 (via wireless gateways 35) and with other nodes that are communicatively connected to the backbone 105; 0033 — an electronic marshaling block or apparatus such as a CHARM carrier that supports one or more CHARM I/O cards and individually configurable channels (CHARMs). In some embodiments, the blades 150a-n wirelessly communicate with the CHARM I/O cards via the network backbone 105, wireless gateway 35, or any other suitable communication network.].
But Ong fails to clearly specify that a plurality of I/O modules includes one or more channels connected in a mesh topology; a controller connected to multiple channels within a same I/O module; and
wherein the system using the mesh topology of the one or more channels to provide fault detection on a per-channel basis for a communication failure between an I/O module associated with a lost controller.
However, Nixon teaches that a plurality of I/O modules includes one or more channels connected in a mesh topology [0040, 0043 —  The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control; 0096, Table 2 —  Table 2 below illustrates an example assignment of channels (CHARMs channels) to device tags; 0070-0076, Fig. 3 — messages between actors can be of any desired format and protocol and can contain other protocol messages such as a HART or 
wherein system using the mesh topology of the one or more channels to provide fault detection on a per-channel basis for a communication failure between an I/O module associated with a lost controller [0040, 0043 —  The I/O devices are of course coupled to I/O channels or buses which connect to various field devices in the plant for the purposes of data collection and control; 0096, Table 2 —  Table 2 below illustrates an example assignment of channels (CHARMs channels) to device tags; 0070-0076, Fig. 3 — messages between actors can be of any desired format and protocol and can contain other protocol messages such as a HART or Fieldbus protocol messages. Likewise, the actor-based model can be used even if the communication network is a mesh communication system (based on, for example, a wired or a wireless network or a combination of the two), as the actors can communicate over a mesh network using the same basic principles as used in a bus-based network; 0045 — virtual controllers 52 run independently of one another and of the other virtual devices or entities within the advanced function node 14 and may run or execute on different processor or server hardware devices in the node 14, and run independently of and communicate with one or more of the BFN I/O controllers 12 via the network 16 to perform control, e.g., to obtain sensor measurements, to generate and send control signals to field devices, to generate and send (fault detection) or process alarm, alerts; 0087 — Network connection failures occur when machines are unable to communicate with each other (lost communication condition); 0094, Table I – the BFN I/O controllers 12 may support alert information, for example, hardware alarms (faults detected), such as ADVISE_ALM, 
Ong and Nixon are analogous art.  They relate to distributed control systems, particularly for process plants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the control system of Ong, by incorporating the above limitations, as taught by Nixon.  
One of ordinary skill in the art would have been motivated to do this modification in order to alert the system or user of a specifically located communication fault so that the specific communication channel is no longer relied upon for communication or so that the fault may be mitigated, as suggested by Nixon [0098].  Furthermore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a known mesh topology, as taught by Nixon, for the generic topology of Ong, to obtain the predictable result of a control system configured as a mesh.  And, it would be obvious to try using a mesh topology from the known types of different predictable network topologies with a reasonable expectation of success.
But the combination of Ong and Nixon fails to clearly specify a controller connected to multiple channels within a same I/O module.
However, Zornio teaches a controller from a group of controllers connected to multiple channels within a same I/O module of a plurality of I/O modules [0024, Fig. 1 — I/O card 132 (I/O 
Ong, Nixon and Zornio are analogous art.  They relate to distributed control systems, particularly for process plants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a control module with multiple controller connected channels, as taught by Zornio, for the control module with a controller connected channel, as taught by the combination of Ong and Nixon, for the predicable result of a control system with multiple control channels within a single module.
Regarding claim 2, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches that said control strategy changes from an unassigned state to an assigned state [0041, Fig. 2 —  control manager 152 includes a control executive 200, a load balancer 202, a shadow database 204, a redundancy manager 206, control modules 208 (unassigned)… Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... 200 then provides the assigned modules to the corresponding controllers 150a-n, so that each controller 150a-n may execute the assigned modules].
Regarding claim 3, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches that said assignment of said control strategy is based on a set of rules [0041-0050 — Priority levels may be assigned automatically based on a predetermined set of priority rules… the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)].
Regarding claim 4, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
152 assigns control modules to the controllers 150a-n such that multiple controllers 150a-n cannot provide control signals to the same field device (I/O reference); 0046-0049 — load balancer 202 identifies characteristics of each of the modules, such as whether each module is executed periodically or based on the occurrence of an event (event driven), the execution time for each module, or any other suitable characteristics. Then the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules…] load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest. The load balancer 202 may also rank each of the modules based on a combination of the priority level and characteristics for each module… the load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric)].
Regarding claim 5, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches that said assignment is affected by factors related to a capability of resources within the hive [0042 — each of the controllers 150a-n provides indications of the load at the controller 150a-n, the available amount of memory at the controller 150a-n, and bandwidth for transmitting data from the controller 150a-n for a particular time interval. The control manager 152 then determines an availability metric for the particular time interval for each 150a-n based on this information; 0045 — a single controller 150a-n may execute several modules within the same time interval depending on the parallel processing capabilities and memory density of the controller 150a-n].
Regarding claim 6, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches that said assignment is affected by a factor selected from the group consisting of I/O references, peer controller references, resource usage including the availability of resources in each of the controllers within the hive and other factors that affect the assignment [0042 — each of the controllers 150a-n provides indications of the load at the controller 150a-n, the available amount of memory at the controller 150a-n, and bandwidth for transmitting data from the controller 150a-n for a particular time interval. The control manager 152 then determines an availability metric for the particular time interval for each controller 150a-n based on this information; 0045 — a single controller 150a-n may execute several modules within the same time interval depending on the parallel processing capabilities and memory density of the controller 150a-n].
Regarding claim 7, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches more than one hive [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…., controllers 150a-n within a controller farm 160 (hive) (in process plant 10)…controllers in Temperature Control Area 154 (second hive)… distributed controller farm 160a-c is divided into subsets of the controllers 150a-c, 150d-f, and 150g-I (each comprising a hive)].
Regarding claim 9, Ong teaches a method of operating a control system [0056, claim 15, Fig. 3 — a flow diagram representing an exemplary method 300 for load balancing between controllers in a process control system 100. The method 300 may be executed on the control manager 152] comprising 
configuring a group of controllers into a hive [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…. controllers 150a-n within a controller farm 160 (hive)] and 
assigning control strategies to the hive [0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)], wherein the steps of configuring comprising:
using an engineering tool connected to the group of controllers to configure the group of controllers to form the hive [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…. controllers 150a-n within a controller farm 160 (a group of controllers configured to form the hive); 0034 —  the control manager 152 (engineering tool) assigns control modules to the controllers 150a-n; 0039 — a control manager 152 that assigns control modules, redundancy modules, big data modules, and any other suitable operations to the controllers 150a-n. In some embodiments, the control manager 152 is implemented in hardware and is one of the blades within the blade servers (tool); 0041 — control manager 152 may be physical machines (e.g., hardware); 0019 — a user may interact with the UI device 112 to implement a control strategy at the controller farm 160; 0044 — a configuration engineer generates a control module via a configuration application, the configuration engineer may also assign a priority level for the control module; 0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 (within control manager 152/engineering tool) receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)];
sending the control strategies to the hive [0034 —  the control manager 152 (engineering tool) assigns control modules to the controllers 150a-n; 0039 —a control manager 152 that assigns control modules, redundancy modules, big data modules, and any other suitable operations to the controllers 150a-n. In some embodiments, the control manager 152 is implemented in hardware and is one of the blades within the blade servers; 0041 — control manager 152 may be physical machines (e.g., hardware).; 0019 — a user may interact with the UI device 112 to implement a control strategy at the controller farm 160; 0044 — a configuration engineer generates a control module via a configuration application, the configuration engineer may also assign a priority level for the control module; 0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 (within control manager 152/engineering tool) receives an 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)];
wherein the controller hive is configured to receive the control strategies [0018-0019 — a user may interact with the UI device 112 to implement a control strategy at the controller farm 160 or the distributed controller 11 using what are commonly referred to as function blocks, wherein each function block is an object or other part (e.g., a subroutine) of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process control system 100; 0041 — Each of the controllers 1-N (ref. nos. 150a-n) includes a processor 210a-n, such as a multi-core processor or another type of parallel processor and a memory 212a-n... Each of the memories 212a-n may 
determining a number of the group of controllers in the hive [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…. controllers 150a-n (a number of the group of controllers in the hive) within a controller farm 160 (hive)];
associating the group of controllers with the hive [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…. controllers 150a-n within a controller farm 160 (hive) – each controller is associated with the controller farm 160];
assigning, using an automatic assignment algorithm in the engineering tool [0034 —  the control manager 152 (engineering tool) assigns control modules to the controllers 150a-n; 0041-0050, Fig. 2 — the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics], the control strategies to the hive [0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-n having the highest availability metric has the greatest amount of availability and is ranked highest…  load balancer 202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)], based upon predetermined rules using or more factors[0041-0050, Fig. 2 — Each of the controllers 1-N (ref. nos. 150a-n) includes… a memory 212a-n... Each of the memories 212a-n may store various routines (strategies) assigned to the respective controller 150a-n, including control modules 214a-n, big data modules 216a-n, and redundancy modules 218a-n…  load balancer 202 (within control manager 152/engineering tool) receives an availability metric for each of the controllers 150a-n in the controller farm 160 and a list of control modules (strategies), redundancy modules, and big data modules to be executed within a particular time interval (e.g., 30 minutes, an hour, two days, a day, etc.) which may include respective priority levels for each of the modules. The load balancer 202 then assigns a controller 150a-n in the controller farm 160 to execute each of the modules….  the load balancer 202 identifies controllers 150a-n to execute the modules based on the availability metrics for the controllers 150a-n and the priority levels and characteristics of the modules. More specifically, the load balancer 202 uses a load balancing algorithm to assign controllers 150a-n to execute the modules… load balancer 202 may rank each of the controllers 150a-n according to their respective availability metrics, where the controller 150a-202 may use a reversing round-robin mechanism to first assign the highest ranked module (e.g., a high priority periodic module having the longest execution time) to the highest ranked controller 150a-n (e.g., the controller having the highest availability metric) (best fit for a control strategy)];
adding or removing the group of controllers from the hive [0035 —  controller 150b executing the redundancy module is available to take over and execute the control module (adding/removing to/from hive) if the controller 150a currently executing the control module fails; 0045 —  load balancer 202 identifies two different controllers 150a-n to execute a control module and a redundancy module, so that the controller 150a-n executing the redundancy module can take over for the controller 150a-n (adding/removing to/from hive) executing the control module in the event of a failure at the controller]; and
connecting a first controller from the group of controllers to a channel within an I/O module of the plurality of I/O modules in the control system [0014, Fig. 1 — a block diagram of an exemplary process control system 100 operating in a process plant 10…., controllers 150a-n  (first, second, etc. controllers)within a controller farm 160 (hive); 0033 — an electronic marshaling block or apparatus such as a CHARM carrier that supports one or more CHARM I/O cards and individually configurable channels (CHARMs). In some embodiments, the blades 150a-n wirelessly communicate with the CHARM I/O cards via the network backbone 105, wireless gateway 35, or any other suitable communication network].
But Ong fails to clearly specify selecting and naming the component and connecting a controller to multiple channels within a same I/O module.
12 may be assigned to a virtual controller 52 on the local fast control network 16A and then the controller 12 can be commissioned and configured. The commissioning may be performed through the BFN context menu provided in a configuration application (engineering tool) run in a virtual configuration system 70]; selecting and naming the component [0096-0097, Fig. 8 — FIG. 8 illustrates a screen display of a configuration application depicting an expanded view of a BFN I/O controller network under or as part of a particular virtual controller 52…. When the assignment is made, the virtual controller receives basic identification information to create its corresponding device module including its name and address. The identification information is used in I/O data and in fast parameter publishing to uniquely identify the source of the data].
Ong and Nixon are analogous art.  They relate to distributed control systems, particularly for process plants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the control system of Ong, by incorporating the above limitations, as taught by Nixon.  
One of ordinary skill in the art would have been motivated to do this modification in order to uniquely identify the source of data, as taught by Nixon [0096-0097] and so that components may be more easily referenced by users.
But the combination of Ong and Nixon fails to clearly specify connecting a controller to multiple channels within a same I/O module.

Ong, Nixon and Zornio are analogous art.  They relate to distributed control systems, particularly for process plants.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a control module with multiple controller connected channels, as taught by Zornio, for the control module with a controller connected channel, as taught by the combination of Ong and Nixon, for the predicable result of a control system with multiple control channels within a single module.
Regarding claim 10, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches said one or more factors selected from the group consisting of I/O references, peer controller references, resource usage including the availability of resources in 150a-n provides indications of the load at the controller 150a-n, the available amount of memory at the controller 150a-n, and bandwidth for transmitting data from the controller 150a-n for a particular time interval. The control manager 152 then determines an availability metric for the particular time interval for each controller 150a-n based on this information; 0045 — a single controller 150a-n may execute several modules within the same time interval depending on the parallel processing capabilities and memory density of the controller 150a-n].
Regarding claim 11, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches that said factors are customizable [0018 — The user may interact with the UI device 112, for example, to modify or change a parameter associated with a control routine stored in the controller farm 160 or the distributed controller 11; 0044 — a configuration engineer generates a control module via a configuration application, the configuration engineer may also assign a priority level for the control module].
Regarding claim 12, the combination of Ong, Nixon and Zornio teaches all the limitations of the base claims as outlined above.  
Ong further teaches adding or removing at least one controller from said controller hive [0035 —  controller 150b executing the redundancy module is available to take over and execute the control module (adding/removing to/from hive) if the controller 150a currently executing the control module fails; 0045 —  load balancer 202 identifies two different controllers 150a-n to execute a control module and a redundancy module, so that the controller 150a-n executing the 150a-n (adding/removing to/from hive) executing the control module in the event of a failure at the controller].

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119